Title: Thomas Jefferson to Edward Graham, 10 March 1818
From: Jefferson, Thomas
To: Graham, Edward


                    
                        Sir
                        Monticello
Mar. 10. 18.
                    
                    I am indebted to you for your favor of Jan. 24. and the courses of my lands at the Natural bridge. I will certainly be there in autumn with a view to the running and settling my lines with my neighbors, and shall ask your assistance; but as there is no reason why you should lie till then out of the fee for your past service, I now inclose you a five dollar bill, which I trust will go safe by mail.
                    I take the liberty of putting under the protection of your cover a letter for Patrick Henry, living near the bridge, in the hope he may get it safely from Lexington. I pray you to accept the assurance of my esteem & respect.
                    Th: Jefferson
                